Judgment affirmed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; upon the first error assigned by the circuit court for reversal of the judgment, to-wit: That “the court erred in sustaining questions propounded to Peter W. Eigner, as follows : What do you say as to what the usual, ordinary commission is for the sale of secondhand electric machines?’ and also, What would you say it was?’ ” This court finds from the record that no other error intervened in the trial of said cause in the common pleas court.
Johnson, Donai-iue, Wanamaker, Newman and Wilkin, JJ., concur.